Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex rounding of the clamping edge of claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the terms “concavely” and “convexly” as used in claim 28 mean. The Specification appears to distinguish the terminology from the edge being rounded. As best understood, this appears to describe the manner of bending of the edge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30, 32-34, 36, 37, 42 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krengel (US 3,242,547).
Regarding claim 24, Krengel discloses an apparatus comprising:
a main body (20) which defines a receiving space for receiving a buckle tongue of an aircraft safety belt at least partly (Figs. 2 and 4 as shown);
a holder (13) which is configured to attach a belt strap of the aircraft safety belt by the belt strap being wound around it, wherein a length of the aircraft safety belt is adjustable by shifting the belt strap on the holder (Figs. 1-4 as shown); and
a locking device (30, 40) which is configured to latch the buckle tongue on the main body in a position being inserted at least partly into the receiving space for closing the aircraft safety belt,
wherein the main body comprises a base plate (21) and side cheeks (22, 23) projecting therefrom at two opposite sides, wherein the base plate and the side cheeks limit the receiving space at least partly and the base plate forms a substantially plane base surface (Fig. 5 as shown), and
wherein the holder is mounted on the side cheeks in a translationally movable manner (Figs. 2, 4, 6 and 7 as shown) and a clamping edge (25) (of the base plate facing the holder projects from the base surface in the direction of the holder, so that the holder is drawn to the clamping edge when a tensile load is applied to the belt strap and the belt strap is clamped between the clamping edge and the holder, so that a length change of the aircraft safety belt is blocked (Fig. 2 as shown).

Regarding claim 25, Krengel further discloses wherein the clamping edge is formed at a through opening (24) in the base plate (Fig. 2 as shown).

Regarding claim 26, Krengel further discloses wherein the side cheeks and the base plate are formed as one piece (Fig. 5 as shown).

Regarding claim 27, Krengel further discloses wherein the side cheeks, the base plate and/or the projecting clamping edge are formed of a substantially planar starting part by reshaping (Column 2, lines 65-67).

Regarding claim 28, Krengel further discloses wherein the clamping edge is concavely or convexly rounded (as noted in the above rejection under 112, Krengel appears to disclose this limitation).

Regarding claim 29, Krengel further discloses wherein the holder comprises a pin element (Fig. 5 shows pin element extending at opposed ends of 13) which is mounted in the respective elongate through openings of the side cheeks in a translationally movable manner.

Regarding claim 30, Krengel further discloses wherein a distance of the respective through openings of the side cheeks decreases orthogonally with respect to the base surface along the through opening in a movement direction of the holder towards the clamping edge (Fig. 2 as shown).

Regarding claim 32, Krengel further discloses wherein the main body is formed of a metallic material, and/or wherein the pin element is made of a metallic material, and/or wherein the sleeve is made of a plastic material (Column 7, lines 1-8).
Regarding claim 33, Krengel further discloses wherein the locking device comprises a plate element (30), which is mounted in a swiveling manner between the side cheeks on them, and a latching element attached thereto (40), which may engage in a corresponding through opening of the buckle tongue in order to lock it with the main body in its position being inserted at least partly in the receiving space for closing the aircraft safety belt (Fig. 6 as shown).

Regarding claim 34, Krengel further discloses wherein the projecting clamping edge introduces a supporting force into the base plate and thus into the main body (Fig. 2 as shown).

Regarding claim 36, Krengel further discloses wherein the projecting clamping edge defines a support surface for the holder (Fig. 2 as shown).

Regarding claim 37, Krengel further discloses wherein the support surface is aligned such that in the clamped state the belt strap wound around the holder extends substantially parallel to the support surface (Fig. 4 shows that at least a portion of the strap would be in a parallel fashion as it wraps about the circular surface).

Regarding claim 42, Krengel further discloses a belt strap (11) which is wound around the holder of the belt buckle and guided out of the receiving space of the belt buckle through the through opening past the clamping edge (Fig. 2 as shown).

Regarding claim 43, Krengel further discloses an aircraft safety belt with a belt buckle according to claim 24 and/or a belt buckle system according to claim 42 and a buckle tongue, with a belt strap attached to the belt buckle and a belt strap attached to the buckle tongue (Fig. 1 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 35 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Krengel as applied to claims 29 and 24 above.
Regarding claim 31, Krengel discloses the invention except for wherein the holder comprises a sleeve which is slipped on the pin element and which is configured such that the belt strap is wound around it. It would have been obvious to one of ordinary skill before the effective filing date of the invention to make the holder in two parts since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claims 35 and 38-41, Krengel discloses the invention except for wherein the projecting clamping edge and the movable mounting of the holder on the side cheeks are dimensioned and configured such that at least 80% of the force caused by a tensile loading of the belt strap and acting on the holder is absorbed by the projecting clamping edge; wherein the support surface comprises a plane surface with an area of at least 25 mm2; wherein the support surface has a plane surface having a width of at least 0.5 mm; wherein the support surface has a plane surface which encloses an angle (3) with the base plate which lies between 100 and 500; and wherein the projecting clamping edge defines, at its end facing towards the holder, an extension direction which encloses an angle (a) with the base plate which lies between 400 and 800. It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677